Citation Nr: 1759528	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-17 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for radiculopathy of the left lower extremity.

3.  Entitlement to service connection for radiculopathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to November 1969 and from August 1974 to September 1991.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran testified before the undersigned Veterans Law Judge in a Travel Board hearing in March 2017.  

The issues of entitlement to service connection for radiculopathy of the left and right lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence weighs against a finding that the Veteran has a lumbar spine condition that was incurred during, caused or aggravated by his military service or by any injury or event that occurred therein.


CONCLUSION OF LAW

The criteria for entitlement to service connection for degenerative disc disease of the lumbar spine are not met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

II.  Relevant Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C. § 1113(b) (2015); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to establish direct service connection for a disability, there must be: (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury incurred, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C. § 5107(b).

III.  Facts and Analysis

The Veteran claims entitlement to service connection for a lower back/lumbar spine condition, which he says he incurred during service and has persisted ever since.  See, e.g., Letter from Veteran received in August 2011; Transcript of Hearing Before the Board (Hearing Transcript) dated in March 2017.  He claims, more specifically, that he first injured his back either in February 1968, when he was blown into a tree by an explosion during a rocket attack, or in 1990, while on active duty in Quantico, Virginia.  See id.

The Veteran's service treatment records do not document any such lower back injuries at those times, but they do document a lower back strain in October 1989.  There is little to no other mention of lower back pain or other similar symptoms in the Veteran's STRs, however.  The Veteran's private and VA treatment records reflect complaints of lower back pain largely beginning around about 2011 - about two decades after his discharge from the military.  Those records, however, provide no independent indications (i.e., no indications of any opinions by any of the Veteran's physicians, as opposed to by the Veteran himself) as to whether the Veteran's current lumbar spine condition is related to his time on active duty in the military or to any injury that he sustained while serving.

The Veteran was afforded a VA examination in December 2011 for his lower back/lumbar spine condition, and the examiner indicated that the Veteran has degenerative joint disease (DJD) and intervertebral disc syndrome (IVDS) of the lumbar spine.  The examiner opined that neither of those conditions was at least as likely as not incurred in or caused by the Veteran's active duty service or any injury therein.  As a basis for that opinion, the examiner explained that there was no documentation of a lower back condition or any complaints related thereto between the times of the October 1989 in-service lower back strain and the Veteran's more recent complaints of lower back-related symptoms, which seem to have begun in or about 2011, when, upon x-ray, it was determined that the Veteran has DJD of the lumbar spine.  The examiner further explained that it is not possible to relate one visit in service in 1989 for low back strain to current complaints of low back problems documented on civilian x-rays as multilevel DJD of cervical and lumbar spine.  With regard to this opinion, the Board notes that it is aware that the examiner stated that the Veteran's DJD of the lumbar spine was first diagnosed in October 1989, while he was on active duty; however, neither the Veteran's STRs nor any other evidence of record supports that date of diagnosis, and the examiner's opinion, when viewed in its entirety, clearly indicates that it is the examiner's opinion that the Veteran does not have a current lower back or lumbar spine condition that was incurred while he was on active duty or as a result of any injury that he sustained therein.  

As mentioned above, the Veteran contends that his current lower back pain and other related symptoms are related to his in-service lower back injury.  However, the Board finds that such an opinion relating current lower back pain to a time period about two decades prior is not reliable unless made by someone that is competent to form such an opinion - in other words, by a person sufficiently qualified through education, training, or experience.  See 38 C.F.R. § 3.159(a). 
The Veteran has not demonstrated that he is sufficiently qualified, so his testimony that his current lumbar spine condition is related to his in-service back injury is unreliable and of little to no probative value.  The same is true of the Veteran's wife and her statement, to the extent that she claims that the Veteran's current lower back condition is related to his time in, or an injury he sustained during, active duty service. 

Thus, all evidence considered, the Board finds that the preponderance of the competent medical evidence of record indicates that the Veteran's lower back condition is less likely than not related to his active duty service or any injury he sustained therein.   The Veteran and his wife's statements discussing his current lower back symptoms and their relationship to his military service are outweighed by the VA examination opinion of record, and by the lack of any documented complaints of back pain until approximately 20 years after the Veteran's discharge from active duty.  Thus, the criteria for service connection for a lower back condition, including degenerative disc disease of the lumbar spine, are not met.


ORDER

Entitlement to service connection for degenerative disc disease of the lumbar spine is denied.



REMAND

The Board finds that an addendum VA examination opinion would be helpful in the adjudication of the Veteran's claims of entitlement to service connection for radiculopathy of the left and right lower extremities.

Once VA undertakes the efforts to provide an examination, even if not required to undertake one, an adequate examination must be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran claims that his left and right lower extremity radiculopathy symptoms began in 1990 while he was on active duty in the Persian Gulf.  See Hearing Transcript dated in March 2017.  However, the December 2011 VA examination does not adequately address the etiology of the Veteran's claimed lower extremity radiculopathy (including the date of onset).  Thus, an addendum opinion is needed in order to address the etiology of the Veteran's claimed radiculopathy of his left and right lower extremities.

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of the complete updated VA and private records of all evaluations and treatment the Veteran received for radiculopathy of the left and right lower extremities.  As needed, signed release forms for private records should be obtained.  All requests for records and responses must be associated with the claims folder, pursuant to the procedures of 38 C.F.R. § 3.159(c).

2.  After the completion of the above, obtain an addendum opinion from the October 2015 VA examiner to determine the etiology of the Veteran's claimed radiculopathy of the left and right lower extremities.  

If the October 2015 VA examiner is not available, obtain an opinion from another appropriate examiner to determine the etiology of the Veteran's claimed radiculopathy of the left and right lower extremities.  

The entire claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed, all findings should be reported in detail, and all opinions must be supported by a rationale.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion.

Specifically, the examiner is asked to address whether the Veteran's radiculopathy of the left and right lower extremities is at least as likely as not (a 50 percent or greater probability) etiologically related to active service.  In reaching an opinion, the examiner is specifically asked to consider that the Veteran left active service in 1991 and stated in his March 2017 Travel Board hearing that he has experienced radiculopathy-related symptoms in his lower extremities since about 1990 when he was on active duty in the Persian Gulf.

3.  After completing the above actions, and any other indicated development, the issue of entitlement to service connection for radiculopathy of the left and right lower extremities must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, and after they have had an adequate opportunity to respond, the appeal must then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


